 1   MCGREGOR W. SCOTT
     United States Attorney
 2   GRANT B. RABENN
     PAUL A. HEMASATH
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6   KENNETH A. BLANCO
     Acting Assistant Attorney General
 7   Criminal Division, United States Justice Department
     LOUISA K. MARION
 8   Trial Attorney
     Computer Crime and Intellectual Property Section
 9   Washington, DC 20530
     Telephone: (202) 514-1026
10
     Attorneys for Plaintiff
11   United States of America

12                                IN THE UNITED STATES DISTRICT COURT

13                                  EASTERN DISTRICT OF CALIFORNIA

14

15   UNITED STATES OF AMERICA,                             2:19-CV-00283-MCE-KJN
16                 Plaintiff,
                                                           APPLICATION AND ORDER FOR
17          v.                                             PUBLICATION
18   ALL MONIES, FUNDS, AND CREDITS ON DEPOSIT
     AT LOYAL BANK LIMITED IN SAINT VINCENT
19   AND THE GRENADINES, HELD IN THE NAMES OF
     ACE GUIDE HOLDINGS LIMITED AND/OR
20   ALEXANDRE CAZES AKA ALEXANDER CAZES,
     INCLUDING BUT NOT LIMITED TO ACCOUNT
21   104013156705840, CUSTOMER ID: 90528529,
22   ALL MONIES, FUNDS, AND CREDITS ON DEPOSIT
     AT SIAM COMMERCIAL BANK IN THAILAND,
23   HELD IN THE NAME OF ALEXANDRE CAZES,
     INCLUDING BUT NOT LIMITED TO ACCOUNT 407-
24   9-15834-7,
25   CHECK IN THE AMOUNT OF $12,250.00,
26   CHECK IN THE AMOUNT OF $65,000.00, and
27   CHECK IN THE AMOUNT OF $51,910.00.
28                         Defendants.
                                                       1
29                                                                      Application and Order for Publication


30
 1          The United States of America applies for an order of publication as follows:
 2          1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
 3 Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public

 4 notice of the action to be given in a newspaper of general circulation or on the official internet

 5 government forfeiture site;

 6          2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
 7 order the appropriate newspaper or other vehicle for publication;

 8          3.      Loyal Bank Limited account 104013156705840, Customer ID: 90528529 is located in
 9 Saint Vincent and the Grenadines. Siam Commercial Bank account 407-9-15834-7 is located in

10 Thailand. The three checks in the amounts of $12,250.00; $65,000.00; and $51,910.00 were seized in the

11 city of Sacramento, in Sacramento County, California, and are in the custody of the U.S. Marshals

12 Service for the Eastern District of California.

13          4.      The United States proposes that publication be made as follows:
14                  a.      One publication;
15                  b.      Thirty (30) consecutive days;
16                  c.      On the official internet government forfeiture site www.forfeiture.gov;
17                  d.      The publication is to include the following:
18                          (1)     The Court and case number of the action;
19                          (2)     The date of the seizure/posting;
20                          (3)     The identity and/or description of the property seized/posted;
21                          (4)     The name and address of the attorney for the United States;
22                          (5)     A statement that claims of persons entitled to possession or claiming an
23 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

24 the United States no later than 60 days after the first day of publication on the official internet

25 government forfeiture site; and
26                          (6)     A statement that answers to the Complaint or a motion under Rule 12 of the
27 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

28
                                                            2
29                                                                                   Application and Order for Publication


30
 1 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

 2 Dated:     2/13/2019                                 McGREGOR W. SCOTT
                                                        United States Attorney
 3
                                                By:     /s/ Kevin C. Khasigian
 4                                                      KEVIN C. KHASIGIAN
                                                        Assistant U.S. Attorney
 5

 6
                                                    ORDER
 7
            IT IS SO ORDERED.
 8
 9          Dated: February 20, 2019

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                       3
29                                                                              Application and Order for Publication


30
